EXHIBIT 10.32 June 13, 2013 Dr. Paul A. Bottomley 601 N. Caroline St John Hopkins University Dept of Radiology JHOPC 4221 Baltimore, MD 21287 Re:Amended and Restated Key Personnel Incentive Award Agreement Dear Paul: This letter (this “Letter Agreement”) sets forth the agreement between you and MRI Interventions, Inc., a Delaware corporation (the “Company”), regarding the terms upon which you are eligible to receive an incentive bonus payment (the “Incentive Payment”) pursuant to the Company’s Second Amended and Restated Key Personnel Incentive Program (the “Program”), a copy of which is attached hereto and the terms of which are incorporated herein. This Letter Agreement is in addition to, and not in substitution for, the Second Amended and Restated Letter Agreement between you and the Company of even date herewith. This Letter Agreement is also in addition to, and not in substitution for, any other agreements between you and the Company, and the Incentive Payment is in addition to, and not in substitution for, any other compensation or benefits to which you are otherwise entitled or eligible. 1.
